UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2664



ANTHONY P. MARCISZEWSKI, Plaintiff in Case A
and Plaintiff in Case B; VANESSA W. KELLY,
Plaintiff in Case A and Plaintiff in Case B,

                                          Plaintiffs - Appellants,

          versus

ROBERT B. REICH, SECRETARY OF LABOR, Defendant
in Case A and Defendant in Case B; THE BALTI-
MORE MUNICIPAL EMPLOYEES LOCAL 44, AFSCME,
AFL-CIO, Defendant in Case A; AMERICAN FEDERA-
TION OF STATE, COUNTY AND MUNICIPAL EMPLOYEES,
AFL-CIO, Defendant in Case A,

                                           Defendants - Appellees,

          and


MARYLAND PUBLIC EMPLOYEES COUNCIL 67, American
Federation of State, County & Municipal AFL-
CIO, Defendant in Case A; LOCAL 3836, AFSCME,
AFL-CIO, Defendant in Case A,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-93-1216-WMN)


Argued:   April 3, 1996                      Decided:   May 7, 1996
Before ERVIN, Circuit Judge, LAY, Senior Circuit Judge of the
United States Court of Appeals for the Eighth Circuit, sitting by
designation, and TRAXLER, United States District Judge for the
District of South Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: David William Erb, WEINBERG & GREEN, L.L.C., Baltimore,
Maryland; David Arnold Sherbow, Baltimore, Maryland, for Appel-
lants. Lewis James Karesh, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C.; Andrew Dean Roth, BREDHOFF & KAISER, Washington,
D.C., for Appellees. ON BRIEF: Theodore Sherbow, WEINBERG & GREEN,
L.L.C., Baltimore, Maryland, for Appellants. Thomas S. Williamson,
Jr., Solicitor of Labor, John F. Depenbrock, Associate Solicitor,
Dennis Paquette, Counsel for Litigation, UNITED STATES DEPARTMENT
OF LABOR, Washington, D.C., for Appellee Reich.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Anthony P. Marciszewski and Vanessa W. Kelly (Appellants)

filed an action seeking judicial review of a decision by the

Secretary of Labor (the Secretary) not to bring a civil action

under Title IV of the Labor-Management Reporting and Disclosure Act

of 1959 (the Act), 29 U.S.C.A. §§ 481-83 (West 1985), against
Local 44, American Federation of State, County, and Municipal

Employees (the Union).   Appellants, members of the Union, alleged

that violations of the Act occurred during an election of officers

and that the Secretary was required to bring suit against the Union
to set aside the election.      The district court dismissed the

action, holding that Appellants had failed to establish that the

Secretary's decision not to bring an action against the Union was

irrational.   Marciszewski and Kelly now appeal, maintaining that

the decision not to bring a civil action against the Union was

based on an erroneous interpretation of the Act. In addition, they
contend that the facts made this a "rare case" that required the

district court to go beyond determining whether the Secretary's

decision not to sue--as expressed in the Statement of Reasons--was

arbitrary and capricious, and instead, to apply its own judgment to

the facts.    See Dunlop v. Bachowski, 421 U.S. 560, 572-73 (1975).
     We have carefully considered the briefs and arguments of the

parties and, finding no reversible error, affirm the judgment of

the district court.    Marciszewski v. Reich, No. 93-1216 (D. Md.

July 7, 1995).

                                                          AFFIRMED

                                 3